Porter, J.
delivered the opinion of the court. The petitioner claims eight hundred and fifty dollars as the balance due him on the price of certain wares and merchandise, purchased by the defendant. The latter pleaded the general issue and payment. There was judgment against him and he appealed.
We have already said in the case of Nagel vs. Minot, 8 Martin, 488, and Vavasseur vs. Bayon, 11 Martin, 641, that a defendant cannot be permitted to offer pleas that contradict each other, and that where the general denial and allegation of performance of the contract was found in the same answer, that the former would disregarded. This case comes completely within the principle of these decisions, for if the defendant did not purchase the goods we cannot suppose, and are not allowed to believe, he would have paid for them. Having thus contradicted his own defence, it was unnecessary for the plaintiff to introduce evidence to disprove it.
Considering the case on the merits, the plaintiff has fully made out his right to re*128cover. The evidence was sufficient to authorise the court to give the judgment appealed from. The partnership has not been established: and if the delivery of the goods could, under the contract, have discharged the debt; the appellant has not shown, a tender, or even that he has been always willing and ready to give them up.
Preston, for the plaintiff, M'Caleb, for the defendant.
It is therefore ordered, adjudged and decreed, that the judgment of the parish court be affirmed with costs.